 In the Matter of EMPLOYER MEMBERS OFIMPERIAL VALLEY SHIPPERSLABOR COMMITTEE, ET AL., EMPLOYERandUNITED FRESH FRUIT &VEGETABLE WORKERS LOCAL INDUSTRIAL UNION 78, C. I. 0.,1PETI-TIONERCase No. 21-RC-1232.-Decided December 5, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National-Labor Relations Act, a hearing was held before Daniel J. Harrington,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.34.The Petitioner seeks a representation election among all packingshed employees of the Employer4 engaged in packing lettuce, chicory,or endive, carrots, topped. carrots, celery, broccoli, melons, tomatoes,and other fresh fruits and vegetables.The Employer agrees generallythat the unit proposed by the Petitioner is appropriate but contendsthat the employees engaged in packing tomatoes should be excludedtherefrom.However, Fresh Fruit and Vegetable Workers Union1The Petitioner's name appears as amended at the hearing.2The Petitioner opposed intervention by the Intervenor in this proceeding on the groundthat the district officers of the Intervenor have not complied with the filing requirementsof Section 9 (h) of the Act.The filing requirements of the Act is an administrativematter to be determined by the Board,and the Board has determined that the Intervenorhas complied with Section 9 (f), (g), and(h).Moreover,since the hearing in thiscase, all the district officers of the Intervenor have duly flied affidavits pursuant to Sec-tion 9(h).Equitable Life Insurance Company,90 NLRB No. 282.3Because the electionwhichwe direct herein cannot be conducted before the expirationdate provided for in the 1950 packing shed agreement between the Intervenor and theEmployer,we find,contrary to the contention of the Intervenor,that.the said agreementis no bar to this proceeding.'The Petitioner in its petition designated the Employer as "Imperial Valley, SanJoaquin Valley and Yuma Valley Shippers Labor Committees,acting for and on behalfof ' those companies listed in Appendix A, and others."Appendix A of the petition liststhe names of 63 companies.92 NLRB No. 80.533 -534DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 78, FTA, the Intervenor herein, contends that the unit proposedby the Petitioner is, inappropriate and that the appropriate bargain-ing units for the employees included in the classifications describedin the petition are four separate units as follows : (1) All employeesengaged in packing tomatoes; (2) all employees engaged in packingmelons in the Imperial and Yuma Valleys; (3) all employees engagedin packing melons in the San Joaquin Valley; and (4) the remainingemployees.The individual employers involved in this proceeding are engagedin the business of packing fruits and vegetables -in -the Imperial,Yuma, and San Joaquin Valleys. For many years the Intervenor hasrepresented, among others, the packing shed employees of many em-ployers in the Imperial, Yuma, and San Joaquin Valleys. Since1947 the individual employers involved herein, with minor variations,have constituted themselves into a single, group for the purpose ofengaging in collective bargaining with the Intervenor.Beginning in1947, and in each succeeding year thereafter to and including 1950,the -negotiating committees representing the individual employers asa single bargaining group and the Intervenor entered into successivecollective bargaining contracts called "Packing Shed Agreements."The employees covered by the last two agreements between the Em-ployer and the Intervenor included all employees engaged in packingand handling the following commodities: (A) lettuce; (B) chicoryor endive; (C) carrots; (D) topped carrots; (E) celery; (F) broccoli;.and (G) melons. The unit proposed by the Petitioner herein corre-sponds to the contractual unit except that the Petitioner would includein it, in addition to the employees presently covered by the contractbetween the Intervenor and the Employer, the employees engaged inpacking tomatoes.The Employer and the Intervenor contend thatthe tomato packers should be- excluded from the unit petitioned forherein.It appears from the record -that, in.the past, the tomatopackers have not been covered by the afore-mentioned Packing-ShedAgreements between the Intervenor and the Employer, and there hasbeen separate bargaining between the Intervenor and the companieswhich pack tomatoes.Furthermore, only one of the individual em-ployers involved in this proceeding packs tomatoes.Therefore, uponthe basis of the foregoing, including the fact that the tomato packershave' not been covered by the successive Packing Shed Agreementsbetween the Intervenor and the Employer herein, we believe that theemployees engaged in packing tomatoes should be excluded from theunit proposed by the Petitioner.The Intervenor further contends that the employees engaged inpacking melons should be divided into two separate bargaining units EMPLOYER MEMBERS OF IMPERIAL VALLEY SHIPPERS, ETC. 535according to the geographic location of their work.The only reasonsadvanced by the Intervenor for its contention that a separate bar=gaining unit should be established for the employees engaged inpacking melons in the Imperial-Yuma Valleys and a separate unitfor the employees who pack-melons in the San Joaquin Valley arethat the peak seasons for packing melons differ from the peak seasonsfor packing the other commodities and that the Imperial-Yuma Val-leys are separated from the San Joaquin Valley by 350 to 600 miles.Lettuce and melons represent the two principal commodities whichthe individual companies involved herein pack. In the Imperial-Yuma Valleys the peak season for lettuce occurs about February andapproximately 4,300 employees are engaged in such packing activities.The peak lettuce season for the San Joaquin Valley occurs in March.However, only 200 employees are employed for this operation.Withrespect to melons the peak season in the Imperial-Yuma Valleysoccurs about June and approximately 2,000 employees are hired forthe season.In the San Joaquin Valley the melon peak occurs towardsthe end of August and about 1,200 persons are employed in packingthis crop.About 50 percent of the persons who pack melons in theImperial-Yuma Valleys also pack lettuce in the same area.About55 percent of the persons who pack melons in the San JoaquinValley also pack melons in the Imperial-Yuma Valleys.It appears from the foregoing that the geographic separation ofthe employees in the San Joaquin Valley from those in the Imperial-Yuma Valleys is not significant because the employees involved arelargely migratory and 55 percent of those who work in the San Joa-quin Valley also work in the Imperial-Yuma Valleys. Further, thereexists a substantial identity among the employees engaged in packingmelons and the employees engaged in packing the other commodities,and there appears to. be no significant difference in the employmentconditions between either group of employees.Therefore, underthe circumstances of this case, including the fact that .the history ofbargaining between the Employer and the Intervenor for,the past 3years has been on the basis of a single unit of employees -engaged inpacking vegetables and melons in the Imperial-Yuma Valleys and theSan Joaquin Valley, we do not believe that the melon packers-shouldbe separated from the other employees petitioned for in this pro=ceeding..The petition herein designates the Employer as "Imperial Valley,San Joaquin Valley and Yuma Valley Shippers Labor Committees,acting for and on behalf of those companies listed in Appendix A,and others."The parties raised no question-as to the scope of themultiemployer unit and appear to be in general agreement that the 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit should include the employees of those employers whohave designated the Imperial Valley, San Joaquin Valley, and YumaValley Shippers Labor Committees to represent them for the pur-poses of collective bargaining.The composition of the employergroup has to some extent varied from year to year. The current com-position of this employer bargaining group appears to include thoseemployers who are bound by the 1950 Packing Shed Agreement, whichis the latest contract between the Employer and the' Intervenor.Webelieve, therefore, that the election herein should be conducted amongthe employees of the employers who are parties to the 1950 PackingShed Agreement rather than limited only to' the employees of theemployers listed in Appendix A of the petition herein.,We find, therefore, that the following employees constitute a unitappropriate for the purposes. of collective bargaining within the mean-ing of Section 9 (b) of the Act: All employees of the Employer 6 en-gaged in packing and handling the following commodities: (A) let-tuce; (B) chicory or endive; (C) carrots; (D) topped carrots; (E)celery; (F) broccoli; and (G) melons.5.The employees involved in this proceeding are seasonal workersand the peak periods of employment of these employees occur aboutFebruary and June of each year. In cases such as this, where thereare two or more employment peaks during the year, it is our normalpractice to direct that the election be held at the time when the maxi-mum. number of employees are employed. In this case, the peakemployment period will occur about February when approximately4,300 employees will be employed in packing lettuce in the Imperial-Yuma. Valleys.These 4,300 employees will include among their num-ber 50 percent of the employees who pack melons in the Imperial-Yuma Valleys and a substantial and representative proportion of theemployees who also pack melons in the San Joaquin Valley. Accord-ingly we believe that if an election is held during the peak employ-ment period of the lettuce-packing season in the Imperial-Yuma Val-leys the maximum number of employees will have an opportunity toexercise their franchise.Because these employees will include a sub-Because California Produce Company has never participated in any group bargainingand has not been covered by the above-mentioned Packing Shed Agreements, its employeeswill not be included in the bargaining unit found appropriate herein.Furthermore,because the Petitioner has not indicated that it wishes to represent the employees ofCalifornia Produce Company separately, we will not direct an independent election =forsuch employees.Accordingly, it is unnecessary to determine whether or not the em-ployees of California Produce Company are agricultural laborers within the meaning ofthe Act, as contended by the said company.6As used herein "Employer" refers to those companies who are engaged in packingoperations in the Imperial, Yuma, and San Joaquin Valleys and who are listed in AppendixA to the 1950 Packing Shed Agreement between the Intervenor and the Imperial Valley,San Joaquin Valley, and Yuma Valley Shippers Labor Committees. EMPLOYER MEMBERS OF IMPERIAL VALLEY SHIPPERS, ETC. 537stantial and representative number of employees who are engagedin packing the other commodities it will be unnecessary to have morethan one period of balloting.We shall, therefore, direct that theelection herein be conducted at or near the peak of the lettuce-packingseason in the Imperial-Yuma Valleys, on a date to be determined bythe Regional Director, among the employees in the appropriate unitwho are employed during the payroll period immediately precedingthe date of the election.[Text of Direction of Election omitted from publication in this-volume.].MEMBERREYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.929979-51-vol. 92-36